Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 19, 2014

                                       No. 04-14-00101-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                     Irma Claudio GARCIA,
                                            Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012CR8677
                      Honorable Andrew Wyatt Carruthers, Judge Presiding

                                          ORDER
         The trial court granted appellee’s motion to suppress evidence. “The [S]tate is entitled to
appeal an order of a court in a criminal case if the order . . . grants a motion to suppress evidence
. . . .” TEX. CODE CRIM. PROC. ANN. art 44.01(a) (West 2013). Further, “the [S]tate is entitled to
a stay of the proceedings pending the disposition of an appeal under Subsection (a).” Id. art.
44.01(e).

       Here, the State filed a request for stay, concomitant with the filing of the notice of appeal.
Pursuant to article 44.01(e), we GRANT the State’s request. We ORDER the proceedings in
the underlying case stayed pending disposition of the appeal. See id.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court